internal_revenue_service number release date index no cc tege eb ec-plr-111032-00 date company a parent plan date b this is in reply to a letter and subsequent correspondence submitted on behalf of company by its authorized representative requesting rulings under sec_162 of the internal_revenue_code concerning whether certain adjustments to company’s stock_options will cause them to fail to be performance-based compensation and whether they will be such compensation following the spin-off of company company is a owned subsidiary of a which is wholly owned by parent a publicly held company company was wholly owned at the time of all the transactions described herein a is a single member llc that is disregarded for income_tax purposes parent is contemplating selling company in an initial_public_offering ipo company maintains a stock_option plan plan which became effective on date b the plan however has not been approved by parent’s shareholders the plan provides for the granting of stock_options to key employees officers directors and consultants of company parent or any of their respective consolidated subsidiaries and affiliates by a performance compensation subcommittee of the board_of directors of parent the plan provides for the grant of a specified number of options as well as the aggregate number of shares for which options may be granted over a specified period to any individual all options granted under the plan are intended to be nonqualified_stock_options subject_to the regulations under sec_83 of the internal_revenue_code plr-111032-00 the plan provides that the exercise price of each option will be established by the committee and included in the option agreement evidencing the option the per share exercise price as defined in the plan will not be less that of the fair_market_value per share as of the date the option is granted each option is subject_to vesting provisions that are described in the plan and the applicable option agreement the term of each option may not exceed ten years or earlier in certain circumstances following the optionee’s termination of employment the plan contains a provision with respect to adjustments of outstanding options in certain events and specifies what the committee may do as long as the adjustment makes the outstanding option as nearly as practicable equivalent to the option immediately prior to the change and that no adjustment gives an optionee additional benefits under the outstanding option the provision further provides for cash-based compensation to allow for lost value in connection with the sale of a business_interest of one of company’s subsidiaries a one-time dividend of the net cash proceeds of the sale was paid to parent by company in addition in connection with the refinancing of bank indebtedness of company and its subsidiaries and of a note due of a subsidiary of a company paid a dividend to a then its sole shareholder which in turn paid a dividend of such funds to parent this payment along with certain other_payments and the transfer of deferred tax assets created a second dividend shortly thereafter a business that company owned through one of its subsidiaries was contributed to company by a a received and will receive no consideration from company in respect of this contribution as a result of the two dividends as offset somewhat by the contributed business the committee determined that the value of company’s shares was significantly reduced in order to preserve the value of the options the committee further determined i to adjust the exercise price of then outstanding options and ii because company could not increase the number of shares subject_to the options due to concerns that company’s equity would then be too diluted grant certain cash payment rights to holders of options in order to make up for any shortfalls and in accordance with the plan’s adjustment provision the committee granted a cash payment right the cash right gives each option holder the right to receive a payment in respect of each share acquired pursuant to the exercise of an option equal to the excess of the pre- adjustment spread over the post-adjustment spread the cash right is to be payable at the time of the sale to company of shares received from the exercise of an option if the sale occurs before the ipo if the ipo occurs prior to the sale then the cash right will be payable i at the ipo with respect to an option which was exercised prior to the ipo and ii at the time of exercise of an option if such exercise occurs on or after the ipo the cash right will be payable only if the price at which the stock is purchased by plr-111032-00 company or the ipo price or the fair_market_value of the stock at the time of exercise of the option after the ipo whichever event triggers the payment obligation is greater than the exercise price of the applicable option less the amount of the cash right sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year however pursuant to sec_162 the term does not include remuneration payable solely on account of the attainment of one or more performance goals but only if-- i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote before the payment of the remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied sec_1_162-27 of the regulations provides that the deduction limitation of sec_162 does not apply to qualified_performance-based_compensation qualified_performance-based_compensation is compensation that meets all of the requirements of paragraphs through of sec_1_162-27 sec_1_162-27 of the regulations provides in part that compensation attributable to a stock_option is deemed to satisfy the requirements of sec_1 e if the grant is made by the compensation committee the plan under which the option is granted states the maximum number of shares with respect to which options plr-111032-00 may be granted during a specified period to any employee and the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant thus any compensation paid pursuant to a stock_option grant with an exercise price of less than the fair_market_value of the stock at the date of the grant would not be performance-based compensation under sec_1_162-27 according to sec_1_162-27 e iii c of the regulations compensation attributable to a stock_option does not fail to satisfy the requirements of sec_1 e to the extent that change in the grant is made to reflect a change in corporate capitalization such as a dividend or a corporate transaction such as any merger of a corporation into another corporation or any consolidation of two or more corporations sec_1_162-27 of the regulations provides in part that if a subsidiary that is a member_of_an_affiliated_group becomes a separate publicly_held_corporation whether by spinoff or otherwise any remuneration paid to covered employees of the new publicly_held_corporation will satisfy the exception for performance-based compensation if the conditions of sec_1_162-27 are satisfied remuneration satisfies the requirements of sec_1_162-27 if the remuneration satisfies the performance_goal outside director and compensation committee certification requirements of the regulations the outside directors of the of the corporation before it becomes a separate publicly_held_corporation may establish and administer the performance goals for the covered employees of the new publicly_held_corporation the certification must be made by the compensation committee of the new publicly_held_corporation however a taxpayer may rely on this paragraph f iii to satisfy the requirements for stock_options granted prior to the first regularly scheduled meeting of the shareholders of the new publicly_held_corporation that occurs more than months after the date the corporation becomes a separate publicly_held_corporation stock_options granted on or after the date of that meeting of shareholders must satisfy all requirements for exception for qualified_performance-based_compensation in order to satisfy the requirements for performance-based compensation therefore based on the facts as outlined above we rule that the adjustment to the stock_option described above will not cause the options to fail to satisfy the requirements of sec_1_162-27 the compensation attributable to the options exercised by covered employees of company on and after the date on which company becomes a separate publicly_held_corporation satisfies the exception for performance-based compensation described in sec_1_162-27 of the regulations due to the satisfaction of the conditions described in sec_1_162-27 the above rulings apply only to options the exercise price of which was equal to plr-111032-00 the fair_market_value of company stock on the date of grant also ruling number applies only to the options granted prior to the first shareholders’ meeting occurring more than months after company is spun off as a separate publicly_held_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours _________________________ robert b misner assistant chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
